Name: Commission Regulation (EEC) No 636/83 of 18 March 1983 amending Regulation (EEC) No 1235/82 with regard to certain denaturing substances incorporated in compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 83 Official Journal of the European Communities No L 73/35 COMMISSION REGULATION (EEC) No 636/83 of 18 March 1983 amending Regulation (EEC) No 1235/82 with regard to certain denaturing substances incorporated in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1235/82 (3), as last amended by Regulation (EEC) No 622/83 (4), Whereas at (b) of Note (8) to Part 1 and in the fourth subparagraph of Note (6) to Part 5 of Annex I to Regu ­ lation (EEC) No 1235/82 reference is made to a limit of six grams of iron in 100 kilograms of feedingstuffs as determining whether or not a coefficient is to be applied in calculation of the monetary compensatory amount ; whereas it has emerged that in certain feedingstuffs this iron content is to be considered normal ; whereas it is consequently necessary to increase the limit in order to prevent the compensa ­ tory amount for products with an iron content higher than six grams per 100 kilograms being based on the price of the skimmed-milk powder to be incorporated in feedingstuffs for pigs and poultry while, in order to prevent abuses, fixing the limit no higher than nine grams ; whereas the opportunity should be taken to remove from the provisions in question references to certain substances that for some time have no longer been used in denaturing processes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Milk and Milk Products and Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1235/82 is hereby amended as follows : 1 . In Note 8 of Part 1 , the first subparagraph of point (b) is replaced by the following : in intra-Community trade and trade with non ­ member countries the additonal amounts specified above shall , if the products contain skimmed-milk powder and 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms, be multiplied by the coefficient 0,25.' 2 . In Note 6 of Part 5, the fourth subparagraph is replaced by the following : in intra-Community trade and trade with non ­ member countries the additional amounts specified above shall , if the products contain skimmed-milk powder and more than 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms, be multiplied by the coefficient 0,25 .' Article 2 This Regulation shall enter into force on 22 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 106, 12. 5 . 1971 , p. 1 . h) OJ No L 362, 23 . 12. 1982, p. 4. (3) OJ No L 142, 20 . 5 . 1982, p . 1 . (&lt; OJ No L 74, 21 . 3 . 1983, p . 1 .